Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-13 in the reply filed on 13 July 2021 is acknowledged.  The traversal is on the ground(s) that that no serious burden exists in examination of both inventions. This is not found persuasive because different classification for the two claimed inventions is proof of serious burden in and of itself.  As stated in MPEP 808.02, a serious burden is present when there is A) Separate classification thereof: this shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
13 recites the limitation "the conductive pad" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
There is no current pad taught and it is unclear if the conductive pad is the conductive pattern or the pads 203a/b taught in the instant inventions drawings.
Claim 13 has not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims; hence, it would not be proper to reject the claims on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US Pat. Pub. 2020/0006638).
Regarding claim 1, Chen teaches a semiconductor device, comprising: 
a conductive pattern disposed over a semiconductor substrate [fig. 2, 124]; 
a first passivation layer over the conductive pattern [fig. 2, 128];
a second passivation layer over the first passivation layer [fig. 2, 130];
an interconnect structure disposed over the conductive pattern and in the first passivation layer and the second passivation layer [fig. 2, 132]; and
 an interconnect liner disposed between the interconnect structure and the conductive pattern and surrounding the interconnect structure, wherein inner sidewall surfaces of the interconnect liner are in direct contact with the interconnect structure, and a maximum distance between outer sidewall surfaces of the interconnect liner is greater than a width of the conductive pattern [paragraphs [0020] teaches 132 is a liner around a conductive metal, the liner would be in direct contact with the interconnect, and the width of the entire structure 132 is wider than the pattern below so the maximum distance between the outer sidewall of the liner is greater than a width of the conductive pattern].
Regarding claim 2, Chen discloses the semiconductor device of claim 1, wherein a width of the interconnect structure is greater than the width of the conductive pattern [fig. 2, 132 is wider than 124].
Regarding claim 3, Chen teaches the semiconductor device of claim 1, wherein the interconnect liner has a protruding portion in direct contact with a sidewall surface of the conductive pattern [fig. 2, 132 has a portion in contact with a sidewall of 124].

A sidewall spacer disposed on the sidewall surface of the conductive pattern, wherein the protruding portion of the interconnect liner is in direct contact with the sidewall spacer [fig. 2, sidewall spacers 212 on the conductive pattern, portion of 132 including the liner are in direct contact with 212].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 8, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1-4 above, and further in view of Chen et al. (US Pat. Pub. 2017/0317143).
Regarding claim 5, Chen ‘683 teaches a lining layer covering the semiconductor substrate and a sidewall surface of the sidewall spacer [fig. 2, 210].
Chen ‘683 teaches the liner layer can be silicon oxynitride [paragraph [0028]] but fails to teach the spacer layer as such. However, Chen ‘143 teaches a semiconductor device in which the spacer layer can be formed of silicon oxynitride [paragraph [0035]].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Chen ‘148 into the method of Chen ‘683 by forming the sidewall spacer out of silicon oxynitride.  The ordinary artisan would have been 
Regarding claim 6, Chen ‘683 in view of Chen ‘148 discloses the semiconductor device of claim 5, wherein the first passivation layer is disposed over the lining layer and surrounding the interconnect liner, and the interconnect structure and the interconnect liner protrude from the second passivation layer [Chen ‘683, fig. 2, 128 is over 210 and surrounds 132, 132 protrudes from 130].
Regarding claim 8, Chen ‘683 in view of Chen ‘148 teaches a semiconductor device, comprising: 
a conductive pattern disposed over a semiconductor substrate [Chen ‘683, fig. 2, 124]; 
a first passivation layer over the conductive pattern [Chen ‘683, fig. 2, 128];
a second passivation layer over the first passivation layer, wherein the second passivation layer comprises a first film over the first passivation layer and a second film over the first film, and the first film and the second film are made of different materials  [Chen ‘683, fig. 2, 130 and 134, Chen ‘148 teaches a first and second film as a passivation or ILD, paragraph [0043] SiO2, SiCO for ILD and a nitride for the etch stop layer];
an interconnect structure disposed over the conductive pattern [Chen ‘683,fig. 2, 132]; and

Regarding claim 9, Chen ‘683 in view of Chen ‘148 discloses the semiconductor device of claim 8, further comprising:
A sidewall spacer disposed on the sidewall surface of the conductive pattern, [Chen ‘683, fig. 2, sidewall spacers 212 on the conductive pattern];
A lining layer covering the semiconductor substrate and the sidewall spacer [Chen ‘683, fig. 2, 210], wherein the sidewall spacer is enclosed by the protruding portion of the interconnect liner, the conductive pattern, the semiconductor substrate and the lining layer [212 is surrounded by the liner, the conductive pattern, the substrate and the interconnect liner].
Regarding claim 12, Chen ‘683 in view of Chen ‘148 teaches the semiconductor device of claim 8, wherein the interconnect structure has a tapered with, which is tapered from a top portion to a bottom portion [Chen ‘683, fig. 2, the bottom most portion is tapered to a top portion in contact with 124].
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘683 and Chen ‘148 as applied to claims 5, 6, 8, 9 and 12 above, and further in view of Burrell et al. (US Pat. Pub. 2005/0074959).

Chen ‘683 in view of Chen ‘148 fails to teach the passivation layer is formed of silicon nitride.  However, Burrell teaches a semiconductor interconnect device in which passivation layers can be oxide, nitride or oxynitride [paragraph [0026]].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Burrell into the method of Chen ‘683 in view of Chen ‘148 by forming the sidewall spacer out of silicon oxynitride.  The ordinary artisan would have been motivated to modify Chen ‘683 in view of Chen ‘148 in the manner set forth above for at least the purpose of utilizing a known material to ensure successful device fabrication. Also, Burrell teaches silicon nitride as a suitable alternative to silicon oxide or oxynitride (the material of Chen ‘683), art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP 2144.07.
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794.  The examiner can normally be reached on M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816